Mullin, P. J.:
The defendants are sued as indorsers of a note, purporting to be made by William Skeel, agent, for the sum of $300, payable in four months, at the Syracuse Hational Bank, and dated 21st April, 1873.
The defense is, that, since the making and indorsing of said note, the word “ agtP has been added to the name of William Skeel, and that it was not on the note when indorsed by the defendants.
On the trial, William Skeel was called and examined as a witness, on the part and behalf of the plaintiff, and testified, in substance, that his wife, Calista Skeel, at the date of said note, was doing business in her own right, at Summit Station, where the note is dated; that he was acting for her as her agent, and the note was made in such business, and had the word agent annexed to his name when it was indorsed by the defendants.
The defendants were examined, and testified that the word “ agtP was not on the note when indorsed by them, and they did not know that Calista was carrying on business of any kind whén the note was indorsed by them.
The jury rendered a verdict for plaintiff, for amount of the note *487and interest, on which judgment was entered, and the defendants appeal. The verdict established conclusively, that the note was made by Skeel as agent for his wife, and that the word “agí” was on it when it was indorsed by defendants. It was competent for the plaintiff to show, that Mrs. Skeel was the party for whose benefit the note was made and indorsed.*
It is difficult to reconcile the cases, so as to ascertain, with certainty, when a principal is bound by a writing, executed by a person who signs the same as agent. But it seems to be pretty well settled, that when the person, signing his name with the word “ agent ” added, is in fact the agent of the principal, and the writing is executed in the course of the business'of such agency, the principal is bound by a contract signed with the agent’s name, with the word “ agent ” added.
This position is at war with the ruling in the case of De Witt v. Walton,† but that case has not been followed, if it is to be understood as deciding that the principal is not bound in any case by a writing, signed by the agent in his own name, with the "word “ agent ” added. It is possible that a different conclusion would have been arrived at in that case, had it been alleged and proved, that the person signing the note was the agent of the defendant in the business of publishing the Churchman, and that the notes were given in the course of that business ; but the principal difficulty in the mind of Selden, J., was, that the contract did not, on its face, purport to be the contract of the defendant. If that was essentia], no proof could have been given that would charge the defendant.
If Mrs. Skeel was not bound by the note, the addition of the word agent to the husband’s name, did not affect the liability of any party to the note. Skeel was, in that event, maker, and personally liable as such.
The judgment is-right and must be affirmed.
Present — Mullen, P. J., Smith and Gilbert, JJ.
Judgment affirmed.

 Coleman v. First Nat. Bank of Elmira, 53 N. Y., 388 ; Story on Agency, 155.


5 Seld., 571.